UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6553



WILLIS ANDREA JONES,

                                              Plaintiff - Appellant,

          versus


BOYD BENNETT; ROBERT TERRY, JR.; GRADY J.
HAYNES, Superintendent; HENRY E. RODWELL,
Lieutenant;  C.   MCNAIR,  Sargeant;  PAULA
HENDRICKS; B TURNER; KELLIE DUFAULT; HATTIE
PIMPONG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-60-5-CT-H)


Submitted:   June 20, 2002                 Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willis Andrea Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Willis Andrea Jones appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.            We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.    Jones v. Bennett, No. CA-02-60-5-CT-H (E.D.N.C.

Mar. 26, 2002).    We deny Jones’ motion for appointment of counsel.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2